Citation Nr: 0107780	
Decision Date: 03/15/01    Archive Date: 03/21/01	

DOCKET NO.  99-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for a degenerative disc 
disease of the lumbosacral spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VARO 
in Muskogee.  Additional evidence of record reflects that the 
veteran was awarded entitlement to a permanent and total 
disability rating for pension purposes by the RO in a 
February 2000 rating decision.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee existed prior 
to service and was not worsened as a result of the veteran's 
active service.

2.  Degenerative disc disease of the lumbosacral spine was 
first shown many years after service, and there is no medical 
evidence of a nexus between any current back problems and the 
veteran's active service.

3.  In February 1993, the RO denied service connection for a 
stomach disorder and the veteran failed to appeal that 
determination.

4.  Evidence received since the RO's February 1993 decision 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for a chronic stomach disorder.

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Public Law No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

2.  Degenerative disc disease of the lumbosacral strain was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Public Law No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

3.  The February 1993 rating decision denying service 
connection for a stomach disorder is final and new and 
material evidence has not been received since that time; the 
claim of entitlement to service connection for a stomach 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a degree of 10 percent or 
more within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2000).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 was enacted.  Public Law No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  This law sets forth requirements for 
assisting a claimant in developing facts pertinent to his or 
her claim.  Additionally, the law characterizes a "claimant" 
as any individual applying for, or submitting a claim for, 
any benefit under the laws administered by the Secretary.  
The Board finds that while this law was enacted during the 
pendency of the appeal, and thus has not been considered by 
the RO, there is no prejudice to the veteran if proceeding 
with the appeal at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993)  (When the Board addresses a 
matter not addressed by the RO, the Board will provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In this regard, the Board notes 
that the RO has requested and obtained records identified by 
the veteran as pertinent to his claim, including private and 
VA medical records.  The Board further finds that the veteran 
has been provided adequate notice as to the evidence needed 
to substantiate his claim.  He was informed of the evidence 
needed to substantiate his claims in the October 1999 
statement of the case.  The RO notified the veteran at that 
time that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between that disability and service.  Additionally, a 
review of the evidence of record shows all relevant evidence 
has been considered.  As such, the Board believes there is no 
prejudice to the veteran that would warrant a remand as 
requested by the veteran's representative.  The veteran's 
procedural rights have not been abridged, and the Board will 
therefore proceed at this time with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As noted above, service connection connotes many factors, but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A veteran 
seeking disability benefits must establish: (1) status as a 
veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of the disability; and (5) the effective date of his 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence or aggravation.  

Service Connection for Degenerative Joint Disease of the Left 
Knee

At the time of enlistment examination in February 1968, the 
veteran reported having sustained an avulsion fracture of the 
left knee requiring surgery.  Notation was made of a scar on 
the left knee.  Service medical records reflect the veteran 
was seen on periodic occasions for various purposes.  No 
reference whatsoever was made to the left knee or to scarring 
of the knee.  At the time of separation examination in March 
1972, reference was made to a 1-inch surgical scar of the 
knee.  The veteran was described as qualified for release 
from active duty and able to perform all duties of rate at 
sea and on foreign shores.  

The post service medical evidence indicates that at the time 
of a VA outpatient visit in February 1987, the veteran was 
seen for a complaint of pain and swelling of the left knee.  
He described the onset as the previous November when he was 
on a hunting trip.  The examination assessment was 
degenerative joint disease of the left knee.  Additional 
medical records indicate the veteran underwent an 
arthroscopic procedure of the left knee for internal 
derangement in December 1987.  

Of record is an April 1998 communication from a private 
physician who indicated that he examined the veteran in July 
1965 for treatment of a fractured left tibial tubercle.  The 
veteran underwent open reduction and internal fixation of the 
fracture in July 1965 at a private facility.  Postoperative 
recovery was basically uneventful.  The veteran was next 
examined in November 1987 for left knee pain, exact cause 
undetermined.  The physician expressed no opinion as to the 
etiology of the veteran's left knee problems other than the 
statement that the exact cause of the problems was 
undetermined.

Examination by VA in December 1999 resulted in a pertinent 
diagnosis of left knee degenerative joint disease, status 
post anterior cruciate ligament repair with arthrotomy three 
times, with pain causing moderate functional impairment.  


Analysis

At the time of the veteran's enlistment physical examination 
in February 1968, he related that he had a history of left 
knee surgery.  This was confirmed in a private medical 
statement dated in April 1998.  

Section 1153 of Title 38 United States Code, provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that temporary or intermittent 
flareups during service of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation when the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2000).

In this case, it is shown that the left knee disability 
preexisted the veteran's active service.  Accordingly, the 
Board concludes that the presumption of soundness has been 
rebutted.  

As noted above, where a preexisting disability undergoes an 
increase in severity during service, there is a presumption 
of aggravation.  38 C.F.R. § 3.306(a).  In this case, the 
record shows that notation was made of the presence of a 
surgical scar at the time of the veteran's service entrance 
examination.  However, while the veteran was seen on a number 
of occasions during service for various complaints, no 
reference whatsoever was made to the left knee.  At the time 
of separation examination, notation was again made of the 
presence of a surgical scar of the left knee.  However, there 
was no indication of any functional impairment of the knee or 
any problems attributable to the scarring.  The post service 
medical evidence is without reference to problems with the 
knee for about fifteen years, until 1987 when the veteran was 
seen for complaint of pain and swelling of the knee following 
a hunting trip the previous November, a time many years 
following service discharge.  The post service medical 
records contain no competent medical evidence linking any 
current left knee problem to service, either by way of 
incurrence or aggravation.  The statement from the veteran 
and his representative as to their belief that the veteran's 
current left knee problems were aggravated by his time on 
active service is not competent evidence with regard to the 
matter.  See Cartright v. Brown, 5 Vet. App. 91, 92-93 
(1993).  There is no evidence that they had the requisite 
medical expertise to enter a medical judgment as to whether 
there was aggravation of the preexisting left knee disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
Accordingly, the claim with regard to this issue must be 
denied.

Service Connection for Degenerative Disc Disease 
of the Lumbosacral Spine

A review of the service medical records reflects that on one 
occasion in August 1971, the veteran was seen for treatment 
of an allergic reaction causing a rash on chest and the low 
back area.  At the time of separation examination in March 
1972, the musculoskeletal system was described as entirely 
normal.

The post service medical evidence dates from 1987.  The 
evidence pertains primarily to problems with the left knee.  
CT scan of the lumbar spine in October 1998 showed findings 
consistent with spinal stenosis and disc bulging.

When he was accorded a general medical examination by VA in 
December 1999, the veteran indicated that his lower back went 
out on him on one occasion in 1971 and he was told that it 
was a strain.  In 1997 he left his job as a medical supply 
salesman.  He related that as part of his job, he had been 
lifting motorized wheelchairs, and the lifting caused enough 
soreness in the back that he had to quit his job.  
Examination findings were recorded and the diagnosis was 
degenerative disc disease of the lumbosacral spine.  

Analysis

In this case, the veteran is currently diagnosed with 
degenerative disc disease of the lumbosacral spine.  However, 
there is no competent medical evidence linking the current 
back disorder to service.  The service medical records refer 
to one occasion when the veteran was seen for musculoskeletal 
strain.  However, there was no further reference to back 
complaints or abnormalities during the remainder of service, 
including examination at separation when the musculoskeletal 
spine was recorded as normal.  The first report of treatment 
or evaluation for back pain after service appears to be in 
the late 1990's, many years following service discharge.  The 
medical evidence of record contains no opinion linking any 
current back disorder to the veteran's service many years 
earlier.  The only evidence in the record that provides a 
nexus is the veteran's own testimony and opinion.  As a 
layperson, although he may report symptoms he perceives to be 
manifestations of a disability, he is not competent to 
establish a medical diagnosis that is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the evidence is against the claim and it must 
therefore be denied.  

Whether New and Material Evidence has been Submitted
To Reopen the Claim of Service Connection for a Chronic 
Stomach Disorder.

By rating decision dated in February 1993, service connection 
for a stomach disorder was denied on the basis that while the 
veteran was seen for a complaint of stomach pain in service, 
it resolved without any residual disability.  The 
determination was based on a review of the service medical 
records which show that the veteran was evaluated for 
indigestion in November 1970; an upset stomach in February 
1971; acid indigestion on one occasion in June 1971 and again 
in July 1971; and a complaint of stomach pain in December 
1971.  However, at the time of separation examination in 
March 1972, clinical evaluation revealed no gastrointestinal 
pathology.

The veteran was informed of the denial by communication dated 
in March 1993.  The veteran did not appeal that decision; 
therefore, the RO's decision of March 1993 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  A timely appeal did not ensue.

The current reopened claim was not received until September 
1998.  Associated with the claims folder in September 1998 
were reports of VA outpatient visits on periodic occasions 
beginning in 1987.  There were no complaints or abnormalities 
pertaining to the stomach in any of the outpatient reports.  

Received in December 1998 were VA medical records pertaining 
to treatment and evaluation for back problems.  No reference 
was made to stomach difficulties.  

Additional evidence received since the reopened claim 
included the report of VA general medical examination 
accorded the veteran in December 1999.  It was noted the 
veteran had good bowel and bladder control.  Clinical 
examination of the abdomen was normal.  A diagnosis with 
regard to a stomach disorder was not made.

The Board finds the additional evidence associated with the 
claims file since the reopened claim contains no medical 
evidence or medical opinion that the veteran has a chronic 
stomach disorder related to or incurred in service or within 
one year after service discharge.

The newly associated VA treatment records are essentially 
without reference to any problems the veteran was 
experiencing with his stomach.  The records contain no 
indication of treatment or evaluation for stomach problems.  
Accordingly, the Board finds that the additional evidence is 
not material because it does not bear directly and 
substantially upon the question as to whether the veteran has 
a stomach disorder related to or incurred in service.  

Although the veteran is competent to describe incidents and 
symptoms during service, lay assertions of medical causation 
are insufficient, by themselves, to reopen a previously 
denied claim.  38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  The veteran's assertions of medical 
causation or etiology alone are not probative because 
laypersons (that is, persons without medical expertise) are 
not competent to offer medical opinions.  Savage v. Gober, 10 
Vet. App. 488, 495-98(1997).  The statements from the veteran 
and his representative are not material.  As such, new and 
material evidence has not been submitted and the claim must 
be denied.  See 38 C.F.R. § 3.156(a).



ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.

New and material evidence not having been submitted to reopen 
the claim, service connection for a chronic stomach disorder 
is denied.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







